DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks with respect to the combination of Sasaki and Yoshimura have been fully considered but they are not persuasive.  The verbiage of claim 1 includes a graphic “in the high frequency ultrasound image.”  If applicant in fact intends that the graphic is displayed in the low frequency image (likened to the Doppler image of Yoshimura, as cited by the Office), the language of the claims obfuscates this feature.  Additionally, the language of the claims does not preclude Yoshimura as cited.  Specifically, the graphic includes information associated with the low frequency image FOV, and therefore the low frequency image is interpreted to “comprise[]” the information of the graphic, and the graphic is displayed “in the high frequency ultrasound image,” as claimed.  This is not “the exact opposite” of what is recited, contrary to applicant’s remarks in the paragraph bridging pp. 12-13.
 Applicant’s remarks on pp. 12-13 appear to present evidence that claims 1, 15 and 29 fail to correspond in scope with that which the inventor or a joint inventor regards as the invention.  The cited passage asserts that the graphic being “on the B-mode [high frequency ultrasound] image” (i.e., the language from [0064] of Yoshimura reproduced on p. 13) is “the exact opposite” of the invention.  The cited claims refer to “a graphic [...] in the high frequency ultrasound image.”  Those skilled recognize that characterizing a graphic as being either “on” or “in” an image connotes the same and is merely a choice in preposition which does not materially alter the description of the graphic.  This statement could be used as evidence for an indefiniteness rejection under 35 U.S.C. 112(b) for failing to claim what an inventor regards as the invention.

Information Disclosure Statement
Item 2 on the IDS filed 15 December 2021 is an Office action associated with a pending application, but no copy has been made of record.  Applicant is directed to MPEP § 609.01, item (d) of subsection (B)(2) requiring copies of Office actions of pending US applications.

Claim Interpretation
Claims 1 and 3-48 incorporate a “low frequency transducer,” “high frequency transducer,” “low frequency ultrasound image,” and “high frequency ultrasound image.”  While the designations “low” and “high” are relative, a standard is inherent when considering the relative terms with respect to one another (i.e., low is lower than high and vice versa).  Additionally, applicant describes an example in [0023] with a “2Mhz/20MHz dual frequency array” with echoes inclusive of “both 1-3MHz low frequency components and 10-30MHz high frequency components.”  The designations “low” and “high” are interpreted in light of the specification and one ordinarily skilled would understand the metes and bounds of the claimed concepts.
Claims 4-8 set forth how each of the transducers associated with the dual frequency transducer are driven or how that information is stored, which represent intended uses of the imaging system.  See MPEP § 2114(B), which stipulates that the manner of operating the device does not differentiate an apparatus claim from the prior art.  For full patentable weight, the functions must be attributed to associated processing circuitry which is specifically configured or otherwise programmed to execute the acquisition schemes recited.
Each of claims 10, 25 and 39 set forth that the transducer or portions thereof “act as a band pass filter.”  This is an unconventional characterization within the art and is interpreted consistent with applicant’s specification: that the high frequency ultrasound transducer or associated elements is not sensitive to low frequency signals and vice versa, as in [0028] (paragraph as numbered in applicant’s pre-grant publication, US 2019/0133550).

Claim Objections
Applicant submits on pp. 12-13 of the reply filed 13 April 2022 that the graphic being “on the B-mode [high frequency ultrasound] image 100” as in Yoshimura is “the exact opposite” of the invention; however, the language of the claims specifies “a graphic [...] in the high frequency ultrasound image.”  In view of applicant’s assertion, the language of the claims obfuscates what is regarded as the invention, which, if not clarified, constitutes evidence that each of independent claims 1, 15 and 29 fail to correspond in scope with the subject matter that the inventor(s) regards as the invention.
Claim 34 depends on itself, which is understood to be inadvertent error intended as claim 33, consistent with the dependency of analogous claims and the subject matter of their respective parent claims.  Correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
The cited claims depend on each of claims 2, 16 and 30, respectively, which have been cancelled.  The scope of these claims is therefore indeterminate.  Claims 3, 17 and 31 are construed as being dependent on independent claims 1, 15 and 29, respectively, but clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 13, 14, 15, 17, 19, 27, 28, 29, 31, 33, 41, 42, 46, 47, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4,915,115) in view of Yoshimura (US 2017/209126).
	Regarding claims 1, 13, 15, 27, 29 and 41, Sasaki discloses an ultrasound imaging system, associated method of operating the system, and associated computer-readable media, the system including a dual-frequency ultrasound transducer comprising a low frequency transducer and a high frequency transducer, as in the abstract.  See also “two-channel ultrasonic transducer” in the paragraph beginning at line 33 of col. 5 and integral assembly of elements for high and low frequency imaging in the paragraph bridging cols. 1-2.  Each of high frequency and low frequency acquisitions are associated with B-mode and Doppler imaging modes, respectively, as relevant to claims 13, 27 and 41, as cited in the abstract.  The system further includes processing circuitry for transmitting, receiving, and processing received echo signals associated with the respective elements of the low frequency (Doppler) transducer and the high frequency (B-mode) transducer, as in the abstract and the paragraph bridging cols. 1-2 for the combination of the transmission circuit, reception circuit, and switching circuit.  The reception circuit functions to produce a low frequency ultrasound image in the form of a Doppler image and a high frequency ultrasound image in the form of a B-mode image as in the cited passage.  The low frequency Doppler image and the high frequency B-mode image are simultaneously displayed, as shown in Fig. 6.
	Further regarding claims 1, 15 and 29, Sasaki further details display of line 42 representing the direction of the Doppler beam on the B-mode image and a Doppler measurement point 43, as shown in cited Fig. 6 and described in lines 24-26 of col. 5.  These graphics represent attributes of the low frequency ultrasound (Doppler) image and therefore the low frequency ultrasound image is interpreted to “comprise[]” them, as claimed.  Sasaki is not specific to the graphic indicating an area in a field of view of the low frequency transducer that is captured in the high frequency ultrasound image.  In the same field of dual-mode ultrasound imaging, Yoshimura teaches a flow region-of-interest R1 “the has been set on the basis of the three position signals on the B-mode image,” as in [0064] and shown in at least Figs. 5 and 6.  This indicates the area of the FOV of the low frequency (i.e., Doppler) mode and therefore the low frequency image “comprises” or otherwise includes the graphic as claimed.  The graphic of the Doppler (low frequency) FOV is displayed “in” the captured high frequency (B-mode) ultrasound image 100.  It would have been obvious to those skilled prior to the effective filing date to modify the dual mode ultrasound imaging display of Sasaki to include display of a graphic overlaid on the B-mode (high frequency) image indicating an area of the FOV of the low frequency Doppler signal in order to effectively communicate to the user where the Doppler flow information is acquired in reference to the anatomical image, which is consistent with the aims of Sasaki as cited from col. 5, with Yoshimura’s approach providing a more complete depiction of the entire Doppler FOV, rather than only the measurement point.  
Regarding claims 3, 17 and 31, Yoshimura further teaches a control with which the user can adjust a position of the graphic in the low frequency ultrasound image to change the area that is captured in the high frequency ultrasound image.  It would have been obvious to those skilled to further modify Sasaki to include the control (touch input) with which a user can adjust the position of the graphic, as demonstrated in Fig. 6 and detailed in cited [0064] of Yoshimura, in order to set the target region corresponding to an identified area of concern in the B-mode image, as consistent with the details in [0052] for updating a target region for which Doppler (low frequency) data is judged to be acquired.
The processing functions/steps cited necessitate programmed computer-readable media, as relevant to claims 29 and those depending therefrom.  See at least the paragraph beginning at line 49 of col. 3 specifying that CPU 22 controls “the entire operations of the ultrasonic imaging apparatus,” inclusive of transmission, reception, and image processing.
Regarding claims 5, 19 and 33, Sasaki details interleaved acquisitions of high and low frequency images with the switching circuit, as in the paragraph bridging cols. 1-2.
Regarding claims 14, 28 and 42, Sasaki discloses all features of the invention as substantially claimed, as detailed above with respect to claims 13, 27 and 41.  While Sasaki is specific to Doppler flow and B-mode acquisitions, including B-mode image planes, the Doppler acquisition is not specifically identified as color flow.  However, Yoshimura further teaches that the Doppler is specifically color flow, as in at least [0051].  It would have been obvious to those skilled to incorporate color flow Doppler as it is generally useful to visually depict color-coded gradients of blood flow and represents a well-known expedient for diagnosing ischemia or vascular stenosis, for example.
Regarding claims 46-48, Fig. 6 of Sasaki shows side-by-side B-mode (high frequency) and Doppler (low frequency) images 41 and 44, respectively.

Claims 4, 6, 7, 8, 12, 18, 20, 21, 22, 26, 32, 34, 35, 36, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. in view of Yoshimura, as applied to claims 1, 5, 15, 19 and 29, and further in view of Specht et al. (US 2013/0144166).
Regarding claims 4, 18 and 32, Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to independent claims 1, 15 and 29.  Sasaki is not specific to driving the low frequency (Doppler flow) transducer subset and the high frequency (B-mode) transducer subset at the same time; however, in the same field of dual-mode ultrasound, Specht teaches using multiple aperture patterns of a transducer array to acquire both Doppler and B-mode imaging signals, as in at least [0109].  Specht further details that the dual mode transmissions may be in succession or simultaneous, as in [0196].  It would have been obvious to further modify the system, computer readable media, and operational methods of Sasaki to include simultaneous transmission of both the high (B-mode) and low (Doppler) acquisition modes in order to view physiologic flow information for a time-concurrent anatomical state, as consistent with Specht’s teachings in [0196].
Regarding claims 6, 20 and 34, Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to claims 5, 19 and 33.  Sasaki further details switched or interleaved acquisition as cited with respect to claims 5, 19 and 33.  Sasaki is specific to multiple B-mode acquisition driving pulses associated with at least beams B1 and B2 for B-mode (high frequency) acquisition which occur in succession prior to driving the pulse associated with Doppler beam 42 in the example given in the paragraph bridging cols. 3 and 4.  See driving pulses for the B-mode acquisition beam B1 in the cited passage.  Sasaki is silent as to the interleaved/switched acquisitions including multiple driving pulses for the Doppler (low frequency) acquisition.  However, in the same field of dual-mode ultrasound, Specht teaches that “multiple aperture Doppler patterns may be transmitted during an imaging session in between [...] B-mode imaging signals” in [0196].  The multiple apertures are necessarily associated with multiple driving pulses.  It would have been obvious to those skilled to further modify Sasaki to include multiple pulses for both the high (B-mode) and low (Doppler) imaging modes which are interleaved, in order to acquire signals over a larger volume of interest associated with the multiple transmit apertures cited from Specht.
Regarding claims 7, 21 and 35, Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to independent claims 1, 15 and 29.  Sasaki further details switched or interleaved acquisition, as with the cited switching circuit.  Sasaki is silent as to interleaved frames of ultrasound data associated with the high and low frequency modes (B-mode and Doppler, respectively).  However, in the same field of dual-mode ultrasound, Specht teaches interleaved acquisitions of high frequency (B-mode) and low frequency (Doppler) ultrasound image signals, and discusses an embodiment in which non-Doppler B-mode transmissions are independently processed to generate X number of frames, as in [0165] and shown in Fig. 20.  This, in combination with the interleaved acquisition of [0196] (“multiple aperture Doppler patterns may be transmitted during an imaging session in between [...] B-mode imaging signals”) suggests to those skilled that complete frame-by-frame processing between acquisitions of different modes would be within the purview of the authors.  In view of the collective evidence, it would have been obvious to those skilled to further modify Sasaki to include interleaved frames of the low and high frequency ultrasound image data which yields predictable results with respect to multi-modal acquisitions over distinct intervals.  This further represents a choice of a finite number of identified, predictable solutions (i.e., interleaved acquisitions of image frames or simultaneous acquisition of image frames) and each guarantees a reasonable expectation of success with respect to diagnostic utility. 
Regarding claims 8, 22 and 36, Specht further teaches storing frames in memory until “ready” for simultaneous display, as claimed, as in cited [0196]: “[...] the resulting Doppler echo data and the resulting B-mode imaging data may be received, captured and stored [...] and displaying the B-mode image data and the Doppler image on a single display.”  It would have been obvious to further modify Sasaki to include storage of data for subsequent simultaneous display in order to “use the same or different processing hardware [...] to visualize and analyze the results” when “later retrieved” as taught by Specht in the cited passage.
Regarding claims 12, 26 and 40, Sasaki as modified includes all features of the invention as substantially claimed, as detailed above with respect to independent claims 1, 15 and 29, but is not specific to selection of a transmit and receive elements used in each of the high frequency (B-mode) and low frequency (Doppler) acquisitions.  In the same field of dual-mode diagnostic ultrasound, Specht teaches B-mode and Doppler acquisitions by associated transmit aperture(s), as in at least [0059]-[0060], with the transmit aperture corresponding to subsets of transducer elements.  Aperture selection is described as being an automatic or manual process, as in [0059], which further implies user selection.  Changing the aperture selected implies increasing or decreasing a number of associated transducer elements.  It would have been obvious to those skilled to further modify the system and methods of Sasaki to include user selection of transducer elements corresponding to the transmit aperture selection taught in Specht, in order tailor the transmit apertures to “provide[] an unobstructed view of [the] region of interest,” as taught by Specht in [0059].

Claims 9, 10, 23, 24, 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. in view of Yoshimura, as applied to claims 1, 15 and 29, and further in view of Mehi et al. (US 2007/0239001).
Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to independent claims 1, 15 and 29, including switching circuitry, as in at least the paragraph bridging cols. 3-4, which is known to those skilled to include digital signal processing hardware and which implies control logic for generation of the transmission driving pulses.  However, Sasaki is silent as to the control logic and multiplexer for selectively driving transmission elements.  In the same field of dual-mode diagnostic ultrasound, Mehi establishes that analog and digital control logic and multiplexing electronics are routinely used to supply the transmit pulses to select subsets of transducer elements of an active aperture for acquisition, as in [0143].  See also [0099] for multi-modal acquisition inclusive of B-mode and Doppler, corresponding to high and low frequency, respectively, as established in Sasaki.  It would have been obvious to those skilled to further modify the system and methods of Sasaki to include a both analog and digital processing elements, inclusive of multiplexing circuits, in the switching circuitry of Sasaki, as these represents well-known expedients for achieving predictable results with respect to selectively driving elements of an active aperture of a transducer array, as taught by Mehi in [0143].
Regarding claims 10, 24 and 38, Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to independent claims 1, 15 and 29, but is silent to dedicated transmit and receive channels which are capable of generating transmit pulses for the low frequency and high frequency transducer and capable of receiving signals from either of the low frequency and high frequency transducer.  However, Mehi teaches transmit channels associated with active aperture and receive channels which are effective for both B-mode and Doppler, as in [0216]-[0217].  It would have been obvious to those skilled to provide dedicated transmit and receive hardware channels which are capable of interfacing with the transducer subsets for both B-mode and Doppler modalities, as taught in Mehi in the cited passage, in order to reduce the dedicated hardware for a more compact scanhead, for example.
Claims 11, 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. in view of Yoshimura, as applied to claims 1, 15 and 29, and further in view of Stephens et al. (US 2002/0157472).
Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to independent claims 1, 15 and 29, but is not specific to the high and low frequency transducers “act[ing] as pass band filters” for low and high frequency ultrasound signals, respectively.  However, in the same field of diagnostic ultrasound, Stephens teaches a transducer array which is differentiated according to relatively higher and relatively lower ultrasound acquisitions, as in [0021], and specifically details that each of these respective groups of transducers have low sensitivity to the opposite end of the frequency range, as in [0032].  In this way the groups of transducers are interpreted to “act as” band pass filters for the opposite frequency range to the extent that applicant’s transducers do (see notes on claim interpretation, above).  It would have been obvious to modify the transducer groups corresponding to the high frequency B-mode and low frequency Doppler acquisitions to be sensitive only to their respective frequency ranges, as taught by Stephens, in order to effectively differentiate transducer functionality for dedicated acquisition over a prescribed frequency range.


	Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. in view of Yoshimura, as applied to claims 1, 15 and 29, as evidenced by Ariff et al. (US 2006/0270935).
	Sasaki as modified includes all features of the invention as substantially claimed, as detailed above.  Sasaki further details that the B-mode image data is “capable of producing high-resolution B-mode image” and describes various suitable drive frequencies, as in the paragraph beginning at line 52 of col. 1 and line 27 of col. 1, respectively.  This implies that the B-mode image is higher than that of the Doppler (low frequency) data.  Additionally, Ariff is cited for evidence of the tradeoff between penetration depth and resolution when selecting frequency in ultrasound imaging: “It is known that high frequency sound waves yield higher resolution, while low frequency sound waves have higher penetration.”  The low frequency signals of Sasaki therefore necessarily result in images of lower resolution than their high frequency counterparts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-15, 17-29, 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-9, 11-16, 18-23 of copending Application No. 16/183,886.  
Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to an ultrasound system, corresponding method, and corresponding computer-readable media for operating a dual-frequency transducer comprising high and low frequency transducers, with the instant claims being broader and therefore anticipated by the conflicting claims.  The instant claims are broader in that the independent claims do not specifically require that the high frequency ultrasound image and low frequency ultrasound image be of different modes; however, this is impliedly conveyed by the diverse frequencies associated with these acquisitions as set forth in instant claim 1.  The claims additionally correspond with respect to the graphic on the image, and while the conflicting claims do not prescribe that the graphic is adjustable, as in instant claims 3, 17 and 31, this does not present a patentable distinction as those skilled generally appreciate that display screen graphics are adjustable according to user preferences.  The conflicting claims further correspond to the interleaved, switched, or simultaneous acquisition.  The conflicting claims do not specify control logic or a MUX for switching, but those skilled understand that the system would be embodied with analog and digital hardware in order to accomplish the associated image acquisition functions claimed.  Additionally, the conflicting claims do not specify a single set of transmit and receive channels, but those skilled understand that operating the high frequency transducer and low frequency transducer with the same hardware is not a patentable distinction as it provides the benefit of a reduction in duplicated hardware components serving a single mode of acquisition.  Further, the conflicting claims do not specify increasing or decreasing a number of transducer elements operated for each mode, but those skilled generally appreciate that transmit apertures are variable to selectively control the dimensions of the interrogated volume.
The above is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793